                 Case 20-50772-BLS   Doc 5-1   Filed 08/18/20   Page 1 of 4




                                Exhibit 1 to Order




DOCS_DE:229569.1 31270/001
                      Case 20-50772-BLS                     Doc 5-1          Filed 08/18/20              Page 2 of 4




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

In re:                                                                                        Chapter 7
HERITAGE HOME GROUP, LLC, et al.,1                                                            Case No. 18-11736 (BLS)

                                 Debtors.                                                     (Jointly Administered)

ALFRED T. GIULIANO, in his capacity as Chapter 7
Trustee of HERITAGE HOME GROUP, LLC, et al.,

                   Plaintiff,
               v.                                                                             Adv. Proc. No. 20-50772 (BLS)
KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
SPECIAL SITUATIONS FUND III (AIV), LP; KPS
OFFSHORE INVESTORS LTD.; KPS CAPITAL
PARTNERS, LP; KPS CAYMAN MANAGEMENT III
LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
III, LP; KPS INVESTORS III (AIV), LP; KPS
INVESTORS III (AIV), LTD.,

                                 Defendants,

PNC BANK, NATIONAL ASSOCIATION,

                                 Nominal Defendant.

      STIPULATION FOR EXTENSION OF TIME FOR THE KPS DEFENDANTS TO
         ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

           Plaintiff, Alfred T. Giuliano in his capacity as chapter 7 trustee of Heritage Home Group,

LLC, et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the “Debtors”) in the

above-captioned cases pending under chapter 7 of title 11 of the United States Code (the

“Bankruptcy Code”), by and through his undersigned counsel and defendants: KPS Special

Situations Fund III (A), L.P., KPS Special Situations Fund III, LP, KPS Special Situations Fund

III (Supplemental), LP, KPS Special Situations Fund III (AIV), LP, KPS Offshore Investors Ltd.,

1
  The “Debtors” in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number, as applicable, are: Heritage
Home Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG
Real Property LLC (3221) (“HHG Property”); and HHG Global Designs LLC (1150) (“HHG Designs”).


DOCS_DE:230139.2 31270/002
DOCS_DE:230139.2
                 Case 20-50772-BLS       Doc 5-1     Filed 08/18/20     Page 3 of 4




KPS Capital Partners, LP, KPS Cayman Management III Ltd., KPS Investors III, Ltd., KPS

Investors III, LP, KPS Investors III (AIV), LP, and KPS Investors III (AIV), Ltd. (collectively,

the “KPS Defendants” together with Plaintiff, the “Parties”), enter into this Stipulation for

Extension of Time for the KPS Defendants to Answer, Move or Otherwise Respond to the

Complaint (the “Stipulation”) and hereby stipulate and agree as follows:

        1.       Except as provided in paragraph 2 below, the Parties agree and stipulate that the

time within which KPS Defendants may answer, move, or otherwise plead in response to the

Complaint [D.I. 1] in the above-captioned adversary proceeding is hereby extended to and

including September 25, 2020.

        2.       The KPS Defendants agree that personal jurisdiction, process, service of process,

and venue are proper and sufficient in this case and waives any defenses under Fed. R. Civ. P.

12(b)(2), (3), (4), and (5), made applicable in this adversary proceeding by Fed. R. Bankr. P.

7012(b).

        3.       Except as specifically set forth herein, all rights, claims and defenses of the

Parties are fully preserved.

Dated: August 12, 2020                 PACHULSKI STANG ZIEHL & JONES LLP

                                       /s/ Peter J. Keane
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       John A. Morris (NY Bar No. 2405397)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899 (Courier 19801)
                                       Phone: (302) 652-4100
                                       Facsimile: (302) 652-4400
                                       Email: bsandler@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               crobinson@pszjlaw.com
                                               pkeane@pszjlaw.com

                                                 2
DOCS_DE:230139.2 31270/002
DOCS_DE:230139.2
                 Case 20-50772-BLS     Doc 5-1     Filed 08/18/20     Page 4 of 4




                                     Counsel to Plaintiff, Alfred T. Giuliano, Chapter 7 Trustee
                                     for the Estates of Heritage Home Group, LLC, et al.

                                     -and-

Dated: August 12, 2020               COZEN O'CONNOR


                                     /s/ Mark E. Felger
                                     Mark E. Felger (DE Bar No. 3919)
                                     1201 N. Market Street, Suite 1001
                                     Wilmington, DE 19801
                                     Phone: (302) 295-2000
                                     Email: mfelger@cozen.com

                                     And

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON
                                     LLP
                                     Jeffrey D. Saferstein, Esquire
                                     Jacob A. Adlerstein, Esquire
                                     Sarah Harnett, Esquire
                                     1285 Avenue of the Americas
                                     New York, NY 10019
                                     Phone: (212) 373-3000
                                     Email: jsaferstein@paulweiss.com
                                             jadlerstein@paulweiss.com

                                     Counsel for the KPS Defendants




                                               3
DOCS_DE:230139.2 31270/002
DOCS_DE:230139.2
